Opinion oe the Court by
Judge Robertson:
No consistent deduction from the testimony will allow the presumption that the little capital in the guardian’s hands was necessarily encroached on for the ward’s maintenance or comfort; and, from all the facts, it seems to this court that he could not reasonably expect more than exemption from interest as long as his *368ward remained on Ms hands unmarried. This would leave $100 in Ms hands on the day of her marriage. And certainly, as he was then relieved of all care of her, he ought to account for legal interest on that fund from the time of her marriage. The commissioner’s report, being on this basis, ought to have been, as it. was, approved and carried out as the judgment of the court below.
We, therefore, see no error in the judgment prejudicial to the appellant.
Wherefore, the judgment is affirmed.